              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN TC YEH,                                   :      Civil No. 3:18-CV-943
                                               :
      Plaintiff,                               :
                                               :
             v.                                :
                                               :      (Magistrate Judge Carlson)
UNITED STATES                                  :
BUREAU OF PRISONS, et al.,                     :
                                               :
      Defendants.                              :

                           MEMORANDUM OPINION

I.    Introduction

      We now write the final chapter in a legal saga which has spanned many years,

and entailed extensive administrative proceedings as well as federal district court

litigation. The instant case, which comes before us for consideration of the plaintiff’s

attorneys’ fees petition, involved a claim under the Rehabilitation Act (“RA”), 29

U.S.C. § 794, brought by a deaf federal inmate, John Yeh. Yeh, who has been

profoundly deaf since birth, sought administrative relief from the United States

Bureau of Prisons (“BOP”) due to the inadequate technology at the Federal

Correctional Institution at Schuylkill (“FCI Schuylkill”), which denied Yeh an equal

opportunity to communicate with his family members, counsel, and other individuals

outside of the correctional facility. Several months after receiving administrative

                                           1
relief in the form of an order to install videophone technology at FCI Schuylkill, Yeh

brought this action against the BOP, which sought injunctive relief and alleged that

the continuing failure to install appropriate videophone technology violated section

504 of the RA. Ultimately, a videophone was installed at FCI Schuylkill in

November of 2018.

      Yeh was subsequently released from custody. As a result of this development,

the district court, Munley J., dismissed this case as moot, thus resolving the merits

litigation in this case. What remains, then, is the plaintiff’s petition for attorneys’

fees. (Doc. 84). The parties have consented to magistrate judge jurisdiction for the

resolution of this fees petition. (Doc. 94). This motion is fully briefed and is,

therefore, ripe for resolution. For the reasons set forth below, this motion, (Doc. 84),

will be GRANTED in part as follows: Plaintiff’s counsel are entitled to a fees award

for the work they performed in the administrative proceedings in this case, along

with their work in preparing the complaint which allowed the court to consider their

administrative proceedings fees, as well as the time spent litigating this fees petition.

The plaintiff’s counsel’s petition for attorneys’ fees for district court preliminary

injunction and merits litigation, however, will be disallowed.

II.   Statement of Facts and of the Case

      John Yeh has been an inmate in the BOP since 2012, following his conviction

on federal fraud offenses. Yeh was sentenced to 108-months imprisonment. He

                                           2
remained in federal custody until April 18, 2019, when Yeh was placed in a halfway

house and later was moved to home detention.

      From the outset of his incarceration, Yeh was housed at FCI Schuylkill, a

facility that provided text-telephone services (“TTY”) for deaf or hearing-impaired

inmates. Nearly five years ago, in 2015, Yeh requested access to a videophone, a

form of technology that enables a person whose primary language is American Sign

Language (“ASL”) to communicate more efficiently with others. This request was

denied based on the availability of the TTY services.

      In September 2015, Yeh filed a complaint with the Equal Employment

Opportunity (“EEO”) to the Department of Justice Civil Rights Division, alleging

that FCI Schuylkill violated the RA when it denied his request for a videophone. The

EEO denied Yeh’s request on March 24, 2016, reasoning that the TTY was adequate

to accommodate Yeh’s needs. He appealed this decision pursuant to 28 C.F.R. §

170(i) and requested a hearing, after which an Administrative Law Judge (“ALJ”)

sustained the finding that the TTY was an appropriate accommodation. Yeh then

filed a Letter of Exceptions to the ALJ’s decision with the Department of Justice

Complaint Adjudication Officer (“CAO”) on April 24, 2017.

      On February 5, 2018, the CAO issued a decision, which found that the TTY

did not provide Yeh with equal opportunity for communication at FCI Schuylkill,

and that the BOP had not provided any evidence that the installation of a videophone

                                         3
would pose undue administrative or financial hardships. The CAO noted the BOP’s

legitimate security concerns, but ultimately found that a videophone would provide

Yeh with significantly greater communication opportunities than the TTY. In so

finding, the CAO expressly cautioned Yeh that the installation of the videophone

would take time and patience.

      Three months after this decision, Yeh filed his complaint with this court,

alleging a violation of section 504 of the RA, 29 U.S.C. § 794, based on the BOP’s

continuing failure to install the videophone in accordance with the CAO’s decision.

(Doc. 1). Along with this complaint, Yeh filed a motion for a preliminary injunction,

which sought an order directing the defendants to immediately install a videophone

at Schuylkill. (Doc. 2). We then entered a series of orders to permit an expedited

development of the factual record and held a hearing on the motion for preliminary

injunction on August 10, 2018. (Docs. 15, 20, 28, 29). The hearing revealed that

there were many steps involved in the installation process, including but not limited

to infrastructure installation, internet service acquisition from private vendors, and

ensuring adequate institutional security. Further, several of these steps involved

outside third-party contractors who were not parties to this litigation. Therefore, we

held the motion under advisement and simultaneously instituted a program of

reporting and case management, reporting on the Bureau of Prisons’ progress in

ensuring that the relief which the Department of Justice had administratively

                                          4
determined was appropriate for Yeh—the installation of a videophone—was

accomplished in a timely fashion. By December 4, 2018, the Bureau of Prisons

reported that the videophone had been installed at Schuylkill and that Yeh had made

44 calls totaling 182 minutes. (Doc. 54). Thus, by late 2018, some three years after

he began pursuing this administrative claim under the RA, Yeh received the

principal relief which he sought in these administrative proceedings.

      Given this significant development, on December 12, 2018, we issued a

Report and Recommendation recommending that the motion for preliminary

injunction be denied. (Doc. 57). In short, we recognized that, because the

videophone had been installed at Schuylkill, “no further action [was] needed at this

time to achieve the preliminary relief sought by Yeh.” (Id., at 13). Moreover, we

noted that granting the injunctive relief that Yeh sought would have been

problematic, as much of the installation process relied heavily on private persons

that were not parties to this litigation. (Id.) Thus, we recommended that the motion

be denied without prejudice to renewal if the videophone access at Schuylkill was

improperly terminated or curtailed. (Id., at 14). The District Court adopted our

Report and Recommendation and denied the motion without prejudice on January 4,

2019. (Doc. 58).

      Subsequently, the defendants filed a motion for judgment on the pleadings,

(Doc. 59), which argued, inter alia, that the complaint was moot because Yeh had

                                         5
received the relief he requested and was later released from custody. (Doc. 63, at 1).

On August 6, 2019, the district court found that this lawsuit was now moot given

Yeh’s release from custody, resolving this merits litigation. (Docs. 81-83).

       The plaintiff then filed the instant petition for attorneys’ fees.

III.   Discussion

       A. Legal Fees Litigation—Guiding Principles

       Our consideration of this fees petition is guided by certain settled legal

principles. At the outset, like many federal civil rights statutes, the Rehabilitation

Act (“RA”), 29 U.S.C. § 794, has a fee shifting provision which allows a prevailing

party in litigation to collect attorneys’ fees for having vindicated the statutory rights

of the disabled. Specifically, 29 U.S.C. § 794a(b) provides that in “any action or

proceeding to enforce or charge a violation of a provision [the RA],” the court “may

allow the prevailing party, other than the United States, a reasonable attorney’s fee

as part of the costs.” Therefore, the threshold question that must be addressed when

considering any fees petition is the issue of whether the petitioning plaintiff is a

prevailing party.

       In some instances, as in this case, a plaintiff has engaged in extensive

administrative agency litigation in order to vindicate some statutory disability rights.

After prevailing before the administrative agency, the plaintiff may then seek to

enforce that administrative agency decision in federal court and seek attorney’s fees

                                            6
as a prevailing party in the administrative agency proceedings. Because 29 U.S.C. §

794a(b) provides for fees award in “any action or proceeding to enforce or charge a

violation of a provision [the RA],” courts have construed the RA as providing fee

recoveries both to prevailing parties in legal actions, and for those parties who

prevail in agency proceedings. See M.G. v. E. Reg’l High Sch. Dist., 386 F. App’x

186, 187 (3d Cir. 2010). We construe the plaintiff’s complaint as seeking such fees,

both for the agency proceedings and for the work done in the district court.

Accordingly, we will separately assess Yeh’s entitlement to fees for both the agency

proceedings and the federal court litigation.

      When determining whether a plaintiff is a prevailing party before the district

court, it is not enough to say that the plaintiff’s lawsuit was simply a “catalyst” which

inspired timely action by the defendants. Buckhannon Bd. & Care Home, Inc. v. W.

Virginia Dep’t of Health & Human Res., 532 U.S. 598, 609, 121 S. Ct. 1835, 1843,

149 L. Ed. 2d 855 (2001). More is needed to attain prevailing party status in federal

court. Thus, we are instructed to apply a two-part test in determining whether a party

has prevailed in federal court in a way that creates an entitlement to attorneys’ fees.

First, we are called upon to evaluate the degree of success that the party enjoyed in

the district court litigation. On this score, it has been aptly noted that: “The Supreme

Court has given a ‘generous formulation’ to the term ‘prevailing party,’ stating that

‘plaintiffs may be considered prevailing parties for attorney’s fees purposes if they

                                           7
succeed on any significant issue in litigation which achieves some of the benefit the

parties sought in bringing suit.’ ” Young v. Smith, 269 F. Supp. 3d 251, 265 (M.D.

Pa. 2017), aff’d, 905 F.3d 229 (3d Cir. 2018). Thus complete and absolute success

in all facets of litigation is not necessary for a litigant to be deemed a prevailing party

entitled to a fees award. Instead, as the court of appeals has observed:

       The Supreme Court has given “generous formulation” to the term
       “prevailing party” to reduce the financial burden on those seeking to
       vindicate important public interests that might otherwise be without an
       advocate. Therefore, “plaintiffs may be considered ‘prevailing parties’
       for attorney’s fees purposes if they succeed on any significant issue in
       litigation which achieves some of the benefit the parties sought in
       bringing suit.” In Texas State Teachers Association v. Garland
       Independent School District, the Supreme Court defined this standard
       as follows: “[T]o be considered a prevailing party . . . the plaintiff must
       be able to point to a resolution of the dispute which changes the legal
       relationship between itself and the defendant. . . . The touchstone of the
       prevailing party inquiry must be the material alteration of the legal
       relationship of the parties. . . .”

Ward v. Philadelphia Parking Auth., 634 F. App’x 901, 903 (3d Cir. 2015) (footnotes

omitted) (emphasis in original).

       There is, however, a second aspect to this prevailing party determination:

       [T]he material alteration of the legal relationship between the parties
       requires a “judicial imprimatur on the change.” Buckhannon, 532 U.S.
       at 605, 121 S.Ct. 1835; see also CRST Van Expedited v. E.E.O.C., ––
       – U.S. ––––, 136 S.Ct. 1642, 1646, 194 L.Ed.2d 707 (2016) (“This
       change must be marked by judicial imprimatur.” (quotation marks
       omitted)). Key to this determination is whether the change is
       enforceable or “judicially sanctioned” by the court. See Buckhannon,
       532 U.S. at 604-05, 121 S.Ct. 1835; Farrar, 506 U.S. at 111, 113 S.Ct.
       566; John T., 318 F.3d at 560; see also Buckhannon, 532 U.S. at 622,
       121 S.Ct. 1835 (acknowledging that a party cannot be considered

                                            8
      prevailing “unless there has been an enforceable alteration of the legal
      relationship of the parties” (quotation marks omitted) (Scalia, J.,
      concurring)).

Raab v. City of Ocean City, New Jersey, 833 F.3d 286, 293 (3d Cir. 2016).

      In its seminal decision in Buckhannon, the Supreme Court provided

illustrative examples of the types of outcomes which bear a judicial imprimatur,

stating that: “In addition to judgments on the merits, we have held that settlement

agreements enforced through a consent decree may serve as the basis for an award

of attorney’s fees.” Buckhannon Bd. & Care Home, Inc. v. W. Virginia Dep’t of

Health & Human Res., 532 U.S. 598, 604, 121 S. Ct. 1835, 1840, 149 L. Ed. 2d 855

(2001).

      The situations identified in Buckhannon in which a litigant may be deemed a

prevailing party are illustrative, but are not meant to be exhaustive. However, cases

construing Buckhannon have required some showing of a judicial imprimatur for

success on a fees petition which seeks fees for work done in district court litigation.

Cases interpreting this judicial imprimatur requirement have held that a favorable

administrative determination which is legally enforcable in federal court through a

consent decree satisfies this requirement. P.N. v. Clementon Bd. of Educ., 442 F.3d

848, 853 (3d Cir. 2006). However, success on a motion for preliminary injunction,

standing alone, will not confer prevailing party status upon a litigant. Compare John

T. ex rel. Paul T. v. Delaware Cty. Intermediate Unit, 318 F.3d 545, 559 (3d Cir.


                                          9
2003) with People Against Police Violence v. City of Pittsburgh, 520 F.3d 226, 232

(3d Cir. 2008). Similarly, “this Court has held that ‘stay put’ orders which merely

serve to maintain the status quo pendente lite do not afford meaningful relief on the

merits of the underlying claims and will not suffice [to support a finding that a

litigant is a prevailing party].” People Against Police Violence v. City of Pittsburgh,

520 F.3d 226, 232 (3d Cir. 2008) (citing John T. ex rel. Paul T. v. Del. County

Intermediate Unit, 318 F.3d 545, 558-59 (3d Cir. 2003); J.O. ex rel. C.O. v. Orange

Twp. Bd. of Educ., 287 F.3d 267, 272-73 (3d Cir. 2002)).

      If a party has attained prevailing party status, we must then determine the

appropriate amount of a reasonable fee award. There are two aspects to the

assessment. “The starting point for a determination of attorney’s fees, the lodestar

calculation, is the product of the number of hours reasonably expended in responding

to the frivolous paper times an hourly fee based on the prevailing market rate.”

Doering v. Union County Bd. of Chosen Freeholders, 857 F.2d 191, 195 (3d Cir.

1988); see also Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The party seeking

fees bears the burden of producing “sufficient evidence of what constitutes a

reasonable market rate for the essential character and complexity of the legal

services rendered. . . .” Knight v. Drye, 2009 U.S. Dist. LEXIS 82369 (M.D. Pa.

Sept. 10, 2009) (quoting McCutcheon v. America’s Servicing Co., 560 F.2d 143,

150 (3d Cir. 1990)). See also Pennsylvania v. Delaware Valley Citizens’ Council for

                                          10
Clean Air, 478 U.S. 546, 564 (1986) (party seeking fees has the initial burden of

presenting evidence that the claimed rates and time expended are reasonable).

      The Third Circuit has instructed that determining a reasonable hourly rate

generally “is calculated according to the prevailing market rates in the relevant

community.” Loughner v. Univ. of Pittsburgh, 260 F.3d 173, 180 (3d Cir. 2001); see

also Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 426 F.3d 694, 705 (3d Cir. 2005)

(in most cases, the relevant market rate is the prevailing rate in the forum of the

litigation). A court must not make a finding of reasonableness based on its own

“generalized sense” of appropriateness, but instead “must rely on the record.” Evans

v. Port Auth. of N.Y. and N.J., 273 F.3d 346, 361 (3d Cir. 2001) (quoting Smith v.

City of Phila. Housing Auth., 107 F.3d 223, 225 (3d Cir. 1997)). Courts are to

“assess the experience and skill of the prevailing party’s attorneys and compare their

rates to the rates prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.” Maldonado v. Houstoun,

256 F.3d 181, 184 (3d Cir. 2001); Rode v. Dellarciprete, 892 F.2d 1177, 1183 (3d

Cir. 1990). The party seeking fees “bears the burden of establishing by way of

satisfactory evidence, ‘in addition to [the] attorney’s own affidavits,’ . . . that the

requested hourly rates meet this standard.” Washington v. Philadelphia Cty. Ct. of

Common Pleas, 89 F.3d 1031, 1035 (3d Cir. 1996) (citing Blum v. Stenson, 465 U.S.

886, 895 n.11 (1984)). The petitioning attorney’s usual billing rate is typically a

                                          11
starting point in this calculation, but it is not dispositive. Loughner, 260 F.3d at 180.

Although the petitioning party has the burden of demonstrating that the requested

hourly rates are reasonable, where the party opposing the asserted rate “has not

produced contradictory evidence, the district court may not exercise its discretion to

adjust the requested rate downward.” Ridley v. Costco Wholesale Corp., 217 Fed.

App’x 130 (3d Cir. 2007) (quoting Washington, 89 F.3d at 036); see also Black

Grievance Committee v. Philadelphia Elec. Co., 802 F.2d 648, 652-53 (district court

not free to disregard attorney’s affidavit regarding reasonableness of hourly rate

where the opposing party “filed no affidavit and offered no testimony contesting the

accuracy of [the attorney’s] statement with respect to charges by comparable

practitioners”).

      This guidepost for determining attorneys’ hourly rates, commonly known as

the forum rate rule, is then subject to two exceptions:

      first, “when the need for ‘the special expertise of counsel from a distant
      district’ is shown”; and, second, “when local counsel are unwilling to
      handle the case.” Both of these exceptions are sensible. Thus, when a
      party can show that it qualifies for either exception, the Court may
      award attorney fees based on prevailing rates in the community in
      which the parties’ attorneys practice.

Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 426 F.3d 694, 705 (3d Cir. 2005)

(citations omitted).

      Once the court determines the appropriate hourly rate, it then turns to an

assessment of the number of hours reasonably expended by counsel in the course of
                                           12
the litigation. With respect to calculating the number of hours reasonably expended,

the court “should review the time charged, decide whether the hours set out were

reasonably expended for each of the particular purposes described and then exclude

those that are ‘excessive, redundant, or otherwise unnecessary.’ ” Public Int.

Research Group of N.J., Inc. v. Windall, 51 F.3d 1179, 1188 (3d Cir. 1995) (internal

citation omitted); see also Dellarciprete, 892 F.2d at 1183 (“The district court should

exclude hours that are not reasonably calculated.”). In general, hours are not

considered to have been reasonably expended “if they are excessive, redundant, or

otherwise unnecessary.” Id. The court may permissibly deduct hours from the fee

award if the attorney inadequately documents the hours claimed. Id.

      Once the petitioning party has made the preliminary showing described above,

“the resulting product is presumed to be the reasonable fee to which counsel is

entitled.” Id. The burden then shifts to the party opposing the claimed fees by making

specific objections to the proposed fee by way of an affidavit or brief. Rode v.

Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990). Upon consideration of the

opposing party’s objections, the court enjoys substantial discretion to adjust the

lodestar and ultimate fee downward. Id.; see United States ex rel Sharon McKinney

v. DHS Techs., LLC, No. 3:11-CV-146, 2015 WL 11675668, at *3-4 (M.D. Pa. Oct.

27, 2015), report and recommendation adopted sub nom. United States v. DHS

Techs., LLC, No. 3:11-CV-146, 2016 WL 4592175 (M.D. Pa. Feb. 4, 2016).

                                          13
      Further, when calculating the proper scope of a fees award, these fees are not

strictly limited solely to time spent on merits litigation. Rather, “[a] party entitled to

an award of attorneys’ fees is also entitled to reimbursement for the time spent

litigating its fee application.” Planned Parenthood of Cent. New Jersey v. Attorney

Gen. of State of New Jersey, 297 F.3d 253, 268 (3d Cir. 2002) (citing Prandini v.

Nat’l Tea Co., 585 F.2d 47, 53 (3d Cir. 1978)).

      It is against these guideposts that we assess the fees petition in this case.

      B. Yeh was a Prevailing Party in the Agency Proceedings and is Entitled
         to a Fees Award for these Proceedings.

      At the outset, with respect to the administrative agency proceedings in this

case, we find that Yeh was undoubtedly a prevailing party who is entitled to

attorney’s fees. After protracted administrative proceedings spanning two-and-one-

half years, Yeh enjoyed complete success before the agency in the February 5, 2018,

CAO decision granting Yeh videophone access.

      Finding that Yeh plainly prevailed in these agency proceedings, we have

undertaken a lodestar analysis of counsels’ fees petition relating to these agency

proceedings. At the outset, we conclude that the hourly rates claimed by plaintiffs’

counsel are reasonable and appropriate. Counsel are experienced, seasoned litigators

in the field of disability rights. The hourly rates cited in their fees’ petition range

between $300 and $375 per hour, an hourly rate which is commensurate with

reasonable prevailing hourly rates recently determined by this court in other fees
                                           14
litigation. See, e.g., Eckert v. Chauffeurs, Teamsters & Helpers Local Union 776

Profit Sharing Plan, No. 1:15-CV-1920, 2018 WL 4404657, at *7 (M.D. Pa. Sept.

17, 2018); Cmty. Ass’n Underwriters of Am., Inc. v. Queensboro Flooring Corp.,

No. 3:10-CV-1559, 2016 WL 1076910, at *5 (M.D. Pa. Mar. 18, 2016) (Mehalchick,

M.J.) (collecting cases); United States ex rel. Sharon McKinney v. DHS Techs.,

LLC, No. 3:11-CV-146, 2015 WL 11675668, at *6 (M.D. Pa. Oct. 27, 2015)

(Carlson, M.J.) (collecting cases), adopted by 2016 WL 4592175, at *6 (M.D. Pa.

Feb. 4, 2016) (Mariani, J.); see also Cartagena v. Serv. Source, Inc., 328 F.R.D. 139,

145 (M.D. Pa. 2018) (collecting cases approving rates of between $250 and $325

per hour).

      Notwithstanding the reasonableness of these hourly rates, the defendants

invite us to employ the lower hourly rates contemplated by statute for certain types

of criminal and prison litigation in this case instead of engaging in the lodestar

analysis typically required in Rehabilitation Act litigation. See 18 U.S.C. § 3006A;

42 U.S.C. § 1997e. In accordance with the rising tide of legal authority, we will

decline this invitation since courts generally agree that the fees ceilings set by these

other statutes are inapplicable to attorneys’ fees petitions brought pursuant to the

Rehabilitation Act. See e.g., Armstrong v. Davis, 318 F.3d 965, 974 (9th Cir. 2003)

(“The PLRA cap on attorney’s fees . . . does not apply to fees awarded under the




                                          15
ADA or the RA”); Hernandez v. Cty. of Monterey, 306 F.R.D. 279, 285 (N.D. Cal.

2015).

      Having concluded that the hourly rate claimed by counsel for their work in

these administrative proceedings was reasonable, we now consider the second

element of this lodestar analysis: the reasonableness of the hours billed by counsel.

On this score, the defendants raise four objections to the hours claimed by plaintiff’s

counsel during these administrative proceedings, arguing: (1) that the billings reflect

unnecessary and duplicative hours since 2 or 3 counsel billed for attending a number

of meetings, hearings, and proceedings involved in these agency proceedings; (2)

that 3.8 hours spent communicating with Yeh’s spouse should be excluded from this

fees petition; (3) that 4.6 hours dedicated to administrative taskings in the course of

these proceedings were excessive; and (4) that 6.8 hours dedicated to meeting with

another prisoner in the course of these proceedings should also be excluded from the

lodestar calculation. (Doc. 90, at 21-22).

      Upon consideration, we will decline the defendants’ invitation to deduct these

hours from this lodestar calculation. In our view, plaintiff’s counsel have sufficiently

explained and justified each of these billing entries. For example, counsel have

explained that the time spent interviewing another prisoner was related to this

administrative litigation, since the prisoner was a potential witness in Yeh’s

administrative proceedings. Likewise, given the protracted nature of these

                                             16
administrative and legal proceedings which have spanned several years, the 4.6

hours dedicated to administrative taskings challenged by the defendants do not seem

excessive. Further, the 3.8 hours committed to communications with Yeh’s spouse

are entirely proper given the nature of this case, which involved barriers to

communication for this profoundly deaf inmate. Since the gravamen of this case was

that Yeh could not effectively communicate with his family and others, these family

communication responsibilities fell to counsel, and counsel should be reimbursed

for their modest commitment of time in serving as conduits of important case-related

information between Yeh and his spouse.

      Finally, we have carefully evaluated the defendants’ assertions that the billing

records relating to these administrative proceedings reflected multiple duplicative

entries. While there are numerous entries recording the participation of two or three

counsel in specific meetings and proceedings, the plaintiff’s counsel have explained

that this case was legally and factually complex. Several factors contributed to this

complexity. For plaintiff’s counsel, litigation of this matter involved unique

challenges in terms of client communication, requiring the talents of attorneys

skilled in American Sign Language (ASL). Counsel also had to navigate the

technical complexities of competing hearing-impaired communication technologies,

an element of proof that required a different technological skill set from the litigation

team. Further, pursuit of Yeh’s administrative claim called for specialized legal

                                           17
knowledge and skill in the application and interpretation of the Rehabilitation Act.

It is well-settled that in litigation like the instant case which presents legal and factual

complexities, multiple counsel may properly bill for participation in specific

hearings, meetings, and events. See U.S. ex rel. John Doe I v. Pennsylvania Blue

Shield, 54 F. Supp. 2d 410, 415 (M.D. Pa. 1999). In the instant case, we find that the

complexities presented here justified the participation of a litigation team with

complementary skills.

       Having found that these billing entries relating to the administrative

proceedings in this case were presumptively reasonable, the burden shifted to the

defendants to demonstrate that the fees request was improper; we enjoy substantial

discretion in ruling upon these objections. Cartagena v. Serv. Source, Inc., 328

F.R.D. 139, 145 (M.D. Pa. 2018). In the instant case, we find that there has not been

a sufficient showing by the defendants to set aside the administrative proceedings

attorneys’ fees sought by plaintiff’s counsel. Accordingly, in the exercise of our

discretion we will not engage in a post hoc critique of these case staffing decisions.

Instead, having found that Yeh was a prevailing party in the administrative aspects

of this litigation, and further concluding that the billing rates and hours spent by

counsel on these administrative proceedings were objectively reasonable, we will

award counsels’ fees for these administrative proceedings. Counsel may also be

reimbursed for their fees associated with the preparation of this complaint, since the

                                            18
filing of the complaint was a necessary prerequisite to this fee application. See M.G.

v. E. Reg’l High Sch. Dist., 386 F. App’x 186, 187 (3d Cir. 2010). Finally, finding

that the plaintiff’s counsel are entitled to this substantial, albeit partial, fees recovery,

we conclude that plaintiff’s counsel may also be reimbursed for their fees in

connection with the preparation and submission of this fees petition. See Planned

Parenthood of Cent. New Jersey v. Attorney Gen. of State of New Jersey, 297 F.3d

253, 268 (3d Cir. 2002) (citing Prandini v. Nat’l Tea Co., 585 F.2d 47, 53 (3d

Cir.1978)).

       C. We Will Decline to Order a Fees Award to Plaintiff’s Counsel for the
          Litigation of the Preliminary Injunction Motion and District Court
          Merits Litigation.

       While we have found that the plaintiff was the prevailing party in the

administrative aspect of this litigation, and have concluded that counsels’ billing

rates and hours claimed were reasonable, we have determined that plaintiff’s counsel

are not entitled to reimbursement for their work in the district court preliminary

injunction and merits litigation. In reaching this result, we acknowledge that this is

a close question. We also concede that the district court litigation brought by counsel

may well have served as a further catalyst prompting completion of the Department

of Justice’s commitment to provide videophone access to Yeh. However, to justify

a fee award, it is not enough to say that the plaintiff’s lawsuit was a “catalyst” which

inspired timely action by the defendants. Buckhannon Bd. & Care Home, Inc. v. W.


                                             19
Virginia Dep’t of Health & Human Res., 532 U.S. 598, 609, 121 S. Ct. 1835, 1843,

149 L. Ed. 2d 855 (2001). Rather, it must be shown both that the district court

litigation resulted in a material alteration of the legal relationship of the parties, Ward

v. Philadelphia Parking Auth., 634 F. App’x 901, 903 (3d Cir. 2015) (footnotes

omitted) (emphasis in original), and that there was a judicial imprimatur on the

change. Buckhannon, 532 U.S. at 605.

       Bound by these legal guideposts, we note that at the time of the filing of this

lawsuit, the status of Yeh’s request for videophone technology under the RA was as

follows: As a result of extensive administrative proceedings, the Department of

Justice and Bureau of Prisons had agreed that Yeh was entitled to receive such

technology, and had committed to providing this technology to the plaintiff. At the

same time, however, Yeh had been informed that the process of installing such

technology would be laborious and time-consuming and he had been urged to

exercise patience.

       The plaintiff filed this lawsuit in May of 2018. From that time until full

videophone technology access was provided to him in December of 2018, the

defendants’ position remained the same, and was completely consistent with their

legal posture prior to the filing of the complaint. The defendants were steadfast in

their commitment to secure access to this technology for Yeh, as directed by the

Department of Justice. The defendants, however, were also sober and realistic in

                                            20
their evaluation of the technological and logistical obstacles which needed to be

overcome before they could provide such technological access to Yeh. As the

defendants persuasively demonstrated during the preliminary injunction hearing

conducted in this case, there were many steps involved in the process of providing

videophone access to Yeh at FCI Schuylkill, including infrastructure installation,

internet service acquisition from private vendors, and ensuring adequate institutional

security. Further, several crucial steps in this process relied upon outside third-party

contractors who were not parties to this litigation. As the Department had warned

Yeh prior to the initiation of this lawsuit, overcoming these obstacles took time, but

within six months, the Department was able to fulfill the commitment it had made

to Yeh prior to Yeh commencing this litigation and provided the plaintiff with access

to technology that all parties agreed met the requirements of the RA.

      Taking all of these factors into consideration—the Department’s longstanding

and good faith commitment to meet the plaintiff’s needs as well as the many hurdles

which had to be overcome in order to address those needs—the district court

declined to grant the preliminary injunction sought by Yeh. This decision by the

court was telling in terms of evaluating whether the plaintiff prevailed in this aspect

of the litigation since success on a motion for preliminary injunction, standing alone,

will not confer prevailing party status upon a litigant. Compare John T. ex rel. Paul

T. v. Delaware Cty. Intermediate Unit, 318 F.3d 545, 559 (3d Cir. 2003) with People

                                          21
Against Police Violence v. City of Pittsburgh, 520 F.3d 226, 232 (3d Cir. 2008).

Rather, success on a motion for preliminary injunction only confers prevailing party

status upon a litigant if that success materially alters the legal relationship between

the parties. Id. Here, Yeh did not prevail in his preliminary injunction motion, and

Yeh’s lack of success on that motion was largely a function of the fact that the

evidence indicated that the Bureau of Prisons was working in good faith to fulfill the

commitment it had made to Yeh prior to him filing this lawsuit, a commitment to

abide by the agency’s administrative ruling requiring installation of improved

hearing-impaired communication technology at the prison.

      While we instituted a program of judicial oversight designed to monitor the

progress of these efforts, we do not believe that this oversight program rose to the

level of court intervention which justified characterizing the plaintiff as a prevailing

party whose success was cloaked in a judicial imprimatur. Rather, this program of

judicial oversight merely confirmed and ensured that the defendants followed

through on the commitments which they had made to Yeh prior to the filing of this

lawsuit. Viewed in light of this pre-existing commitment by the Bureau of Prisons

to provide videophone access to Yeh, we consider our oversight program to have

been akin to a stay put order, requiring the parties to continue upon the path they had

previously set for themselves. Moreover, in the course of our oversight, we never

found the Bureau of Prisons’ efforts to be inadequate or wanting, and we never

                                          22
entered orders prescribing specific actions which needed to be completed by prison

officials. We refrained from doing so because the periodic reports provided by the

defendants left us convinced that the defendants were engaged in a good faith effort

to fulfill the promises which they had made to Yeh at the close of the administrative

hearings. As such, this judicially mandated stay put program and oversight is not

sufficient to satisfy the prevailing party standards prescribed by Buckhannon and its

progeny. People Against Police Violence v. City of Pittsburgh, 520 F.3d 226, 232

(3d Cir. 2008) (citing John T. ex rel. Paul T. v. Del. County Intermediate Unit, 318

F.3d 545, 558-59 (3d Cir. 2003); J.O. ex rel. C.O. v. Orange Twp. Bd. of Educ., 287

F.3d 267, 272-73 (3d Cir. 2002)).

      Further, once Yeh was provided with access to this hearing-impaired

technology, he used that technology without the need for further judicial intervention

until he was released from custody. Finally, upon Yeh’s release, the district court

dismissed this case, finding that the actions taken by the defendants and Yeh’s

release from imprisonment had rendered this dispute moot.1


1
  This factual background stands in stark contrast to the prevailing party cases cited
by the plaintiff, where a defendant either resisted providing services mandated by
law until he eve of trial, Miraglia v. Bd. Of Supervisors La. State Museum, 901 F.3d
565 (5th Cir. 2018), or the district court felt compelled to provide specific direction
to the Bureau of Prisons regarding its responsibilities to perform acts by a date
certain. Berke v. Federal Bureau of Prisons, 942 F. Supp. 2d 71 (D.D.C. 2013). In
contrast, in this case, the defendants had committed to providing Yeh certain services
prior to the filing of the complaint, and remained steadfast in their commitment
throughout this litigation, requiring nothing more than a judicial oversight program
                                            23
      Thus, while we conclude that the plaintiff’s decision to institute this lawsuit

was prudent, commendable, potentially catalytic, and entirely proper, in order to

allow a fees award for Yeh’s success in administrative proceedings, we find that Yeh

has not met the standards necessary to support prevailing party status in the course

of the preliminary injunction and merits litigation before the district court.

Therefore, we will decline to award attorneys’ fees for this aspect of the litigation

conducted in this case.

      In summary, plaintiff’s counsel are entitled to a fees award for the work they

performed in the administrative proceedings in this case, along with their work in

preparing the complaint which allowed the court to consider their administrative

proceedings fees, as well as the time spent litigating this fees petition. The plaintiff’s

counsel’s petition for attorneys’ fees for district court preliminary injunction and

merits litigation, however, will be disallowed.

      Having made these legal findings, we believe that in the first instance the

parties should attempt to reach a consensus on the proper scope of a fees award

consistent with this opinion. Accordingly, we will direct the parties to consult, confer

and either present us with a stipulated fees amount consistent with this opinion, or

make a joint submission identifying those fees matters which remain in dispute.



which was little more than a stay put order, requiring parties to continue on the path
they had previously embarked upon.
                                         24
    An appropriate order follows.

DATED:    March 30, 2020




                                    25
                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN TC YEH,                                     :     Civil No. 3:18-CV-943
                                                 :
      Plaintiff,                                 :
                                                 :
              v.                                 :
                                                 :     (Magistrate Judge Carlson)
UNITED STATES                                    :
BUREAU OF PRISONS, et al.,                       :
                                                 :
      Defendants.                                :

                                        ORDER

      AND NOW this 30th day of March 2020, in accordance with the

accompanying Memorandum Opinion, IT IS ORDERED that the plaintiff’s motion

for attorneys’ fees, (Doc. 84), is GRANTED in part as follows: Plaintiff’s counsel

are entitled to a fees award for the work they performed in the administrative

proceedings in this case, along with their work in preparing the complaint which

allowed the court to consider their administrative proceedings fees, as well as the

time spent litigating this fees petition. The plaintiff’s counsel’s petition for attorneys’

fees for district court preliminary injunction and merits litigation, however, will be

disallowed.

      IT IS FURTHER ORDERED that on or before May 1, 2020, the parties shall

consult, confer and either present us with a stipulated fees amount consistent with

                                            26
this opinion, or make a joint submission identifying those fees matters which remain

in dispute.

                                             S/Martin C. Carlson
                                             MARTIN C. CARLSON
                                             United States Magistrate Judge




                                        27
